- Provided by MZ Technologies UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K REPORT OF FOREIGN ISSUER PURSUANT TO RULE 13a-16 OR 15d-16 OF THE SECURITIES EXCHANGE ACT OF 1934 For the month of May, 2010 Commission File Number 000-5149 CONTAX PARTICIPAÇÕES S.A. (Exact name of Registrant as specified in its Charter) Contax Holding Company (Translation of Registrant's name in English) Rua do Passeio, 56  16th floor Rio de Janeiro, RJ Federative Republic of Brazil (Address of principal executive office) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F þ Form 40-F o Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes o No þ CONTAX PARTICIPAÇÕES S.A. Company Taxpayers ID (CNPJ): 04.032.433/0001-80 Company Registry ID (NIRE): 33300275410 Publicly-held Company NOTICE TO THE SHAREHOLDERS CONTAX ANNOUNCES AUCTION OF SHARE FRACTIONS RESULTING FROM THE REVERSE STOCK SPLIT Rio de Janeiro, May 13, 2010  Contax Participações S.A. (Bovespa: CTAX3, CTAX4 and OTC: CTXNY) hereby announces that regarding the reverse stock split of the Companys shares in the proportion of 50 (fifty) shares to 1 (one) share, with the simultaneous split of the grouped shares, in the proportion of 1 (one) share to 200 (two hundred) shares of the same type, approved on the Extraordinary Shareholders Meeting held on November 13, 2009, and duly informed in a Notice to the Shareholders released in the same day, that it will hold an auction on May 17, 2010, at 14:00 (local time), of the share fractions arising from said reverse stock split (common and preferred shares). The auction will comply with Article 2º of CVM Instruction 168/91 and its reference price will be the average weighted price (weighted by volume) of the last 10 (ten) trading sessions prior to the auction date. Being the share fractions fully sold at the established auction, the financial value of the transaction will be available to the shareholders, accordingly to the items listed below, in a period of 10 (ten) business days after the date of the auction. (a) Banco do Brasil account holders will have the corresponding amount directly deposited in their accounts, as long as they registered the option of automatic credit deposits in their accounts with the bank; (b) Other shareholders must go to a branch of Banco do Brasil S.A.(Banco do Brasil) of their choice, that provides shareholder services, to receive the respective amounts; (c) The amount corresponding to shares held in custody at the Brazilian Clearing and Depository Corporation (CBLC) will be directly credited to said company, which is responsible for transferring said amounts to Shareholders through the brokerages; and (d) In the case of shareholders with blocked shares or incomplete/incorrect registration information, the amount will be withheld by the Company and maintained at the disposal of the respective shareholder for payment exclusively through the presentation of a document proving the normalization of the shares or accounts and/or an identification document, depending on the specific case. Michel Neves Sarkis CFO and Investor Relations Officer Contax Participações S.A. SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Date: May 13, 2010 CONTAX PARTICIPAÇÕES S.A. By: /
